      Case 2:19-cv-00676-CDJ Document 1 Filed 02/15/19 Page 1 of 8



                   UNITED STATES DISTRICT COURT FOR THE
                    EASTERN DISTRICT OF PENNSYLVANIA


FAST ADVANCE FUNDING, LLC     :
                Plaintiff     :    19-cv____________
                              :
          vs.                 :
                              :
STRUCTURAL SOLUTIONS OF NJ, LLC:
And                           :
SYAY PROPERTIES, LLC          : COMPLAINT – CIVIL ACTION
And                           :
SHAWN A. YESKO                :
And                           :
AMY A. YESKO                  :
               Defendants

                                     COMPLAINT

         1. Plaintiff, Fast Advance Funding, LLC is a limited liability company formed

and operating under the laws of the Commonwealth of Pennsylvania, with its primary

business address being 20 N. 3rd Street, Philadelphia, PA 19102.

         2. Defendant, Structural Solutions of NJ, LLC is a limited liability company

formed and operating under the laws of the State of New Jersey, with its primary business

address being 1856 Route 9, Toms River, NJ 08755.

         3. Defendant, SYAY Properties, LLC is a limited liability company formed and

operating under the laws of the State of New Jersey, with its primary business address

being 492 Brentwood Avenue, Toms River, NJ 08755.

         4. Defendant Shawn A. Yesko, is an individual, citizen and resident of the State

of New Jersey with his primary residence being 492 Brentwood Avenue, Toms River, NJ

08755.
      Case 2:19-cv-00676-CDJ Document 1 Filed 02/15/19 Page 2 of 8



         5. Defendant Amy A. Yesko, is an individual, citizen and resident of the State of

New Jersey with his primary residence being 492 Brentwood Avenue, Toms River, NJ

08755.

                                         JURISDICTION

         6. Plaintiff seeks monetary, injunctive and declaratory relief to secure protection

of and to redress deprivation of his rights secured by the First Amendment to the United

States Constitution; 42 U.S.C. § 1983; and the Pennsylvania Whistleblower Law, 43 P.S.

§ 1421, et seq.

         7. The Court has jurisdiction of this action pursuant to 28 U.S.C. § §1332 as there

is Diversity of Citizenship and the amount in controversy exceeds $75,000.

         8. This Court has subject matter jurisdiction under 18 U.S.C. Sections 1341 and

1343 as Mail and Wire Fraud.

         9. Venue is proper in this Court pursuant to 28 U.S.C § 1391 (b)(2).

         10.      Venue and Jurisdiction was also agreed to in the sole written contract

which remains in force governing this matter.

                               FACTUAL BACKGROUND

         11.      On or about MAY 23, 2017, Plaintiff, FAST ADVANCE FUNDING,

LLC entered into an agreement with STRUCTURAL SOLUTIONS OF NJ LLC whereby

Plaintiff purchased future receivables of STRUCTURAL SOLUTIONS OF NJ LLC in

accordance with the terms of Agreements attached herewith as Exhibit “A”.

         12.      Individual Defendant, SHAWN YESKO knowingly and voluntarily

agreed to act as guarantor for these Agreements (See Exhibits “A”).




                                              2
       Case 2:19-cv-00676-CDJ Document 1 Filed 02/15/19 Page 3 of 8



       13.       Defendants Shawn Yesko and Structural Solutions of NJ, LLC failed to

tender payments to Plaintiff in accordance with the attached written obligations.

       14.       Defendants Shawn Yesko and Structural Solutions of NJ, LLC have

breached the warranties and representations present in the Agreements in manners

including but not limited to the following, through blocking Plaintiff access to purchased

funds, not giving Plaintiff accurate and/or true financial information when applying for

the sale of receivables.

BAD FAITH NEGOTIATIONS OF BY DEFENDANTS SHAWN YESKO and
STRUCTURAL SOLUTIONS OF NJ, LLC

       15.       On or about, July 18, 2018, Plaintiff filed a confession of judgment against

Defendants, Shawn Yesko and Structural Solutions of NJ, LLC in the amount of

$426,942.48 for breaches in the terms of the aforementioned Merchant Cash Advance

Agreement.

       16.       On or about July 22, 2018, all named Defendants hired the services of

attorney Lawrence D. Minasian of Greenburg Minasian, LLC, 80 Main Street – Suite

450, West Orange, New Jersey 07052.

       17.       At present time, Mr. Minasian is not a party to this litigation.

       18.       Mr. Minasian, on behalf of the Defendants represented to Plaintiff that

Defendants Structural Solutons of NJ, LLC and Shawn A. Yesko were on the cusp of

receiving a SBA loan which would allow them to satisfy all obligations to Plaintiff within

8 to 10 weeks.

       19.       Mr. Minasian even travelled to Plaintiff’s offices with Defendant Shawn

A. Yesko to negotiate a resolution to the confessed judgment, the existence of which




                                               3
        Case 2:19-cv-00676-CDJ Document 1 Filed 02/15/19 Page 4 of 8



supposedly would derail the soon to be finalized SBA financing on or about July 22,

2018.

        20.   Minasian, with his client present, negotiated a settlement with Plaintiff

which was based upon the parties taking the following actions:

          _Plaintiff would vacate its judgment against Defendants Shawn Yesko and

               Structural Solutions of NJ;

          _Plaintiff would terminate its UCC liens against Defendant Structural

               Solutions of NJ;

          _Plaintiff would accept an executed mortgage made out to a company affiliated

               with Plaintiff over the individual Defendants Shawn Yesko and Amy

               Yesko’s residence at 492 Brentwood Avenue, Toms River, NJ 08755;

          _Minasian represented that a fully executed by both Shawn and Amy Yesko

               would provide Plaintiff with the security it needed;

          _future payments for the obligation to Plaintiff would be made by both

               Defendants Shawn and Amy Yesko personally;

          _Plaintiff was also to provide a “zero balance letter” regarding remaining

               obligations of Structural Solutions of NJ to Plaintiff as the individual

               Defendants were personally providing the payments and security on this

               obligation.

        21.   On behalf of Defendant, Lawrence Minasian assisted in draft the “Zero

Balance” letter, the mortgage, and other related documents. (See Exhibit “B”)




                                             4
      Case 2:19-cv-00676-CDJ Document 1 Filed 02/15/19 Page 5 of 8



FAILURE OF DEFENDANTS’ CONSIDERATION

       22.     Defendants have failed to make payments in accordance with their

Agreement and presently have a $334,317.48 obligation to Plaintiff.

       23.     On or about, August 24, 2018, Defendant, Amy A. Yesko, made a

personal wire payment to Plaintiff from her sole personal bank account to keep the

account current at that time. (See Exhibit “C” attached herewith).

       24.     Defendants never provided Plaintiff with ANY executed mortgage

documents.

       25.     Defendants Shawn Yesko and Amy Yesko never provided executed

Confessions of Judgment to Plaintiff.

       26.     At every point where Defendants failed to live up to a material provision

of their mutual agreement, Defendants attorney, Lawrence Minasian would represent that

it really didn’t matter as the SBA loan was close to settlement.

       27.     Subsequent to Defendants’ default in payments, Plaintiff determine that

the Mortgage documents, Defendants’ attorney Lawrence Minasian helped prepare could

not have possibly given any security interest to Plaintiff as Defendants Shawn A. Yesko

and Amy A. Yesko were not the deeded owners of 492 Brentwood Avenue, Toms River,

NJ 08755.

       28.     Plaintiff determined that since 2010, Defendant SYAY Properties, LLC

was in fact the deeded owner of 492 Brentwood Avenue, Toms River, NJ 08755.

       29.     Further, Plaintiff determined that SYAY Properties, LLC in a special

purpose vehicle business entity owned solely by Defendants Shawn A. Yesko and Amy

A. Yesko – a fact they never disclosed to Plaintiff.




                                             5
       Case 2:19-cv-00676-CDJ Document 1 Filed 02/15/19 Page 6 of 8



        30.     Defendants never obtained an SBA loan.

        31.     On information and belief, Defendants have used the termination of

Plaintiff’s UCC lien as an enhancement to obtain other merchant cash advance funds

from other companies.

                                           COUNT I
                          FRAUDULENT MISREPRESENTATION
                             Plaintiff vs. all named Defendants

        32.     All averments contained in the preceding paragraphs are to be

incorporated herein as if set forth at full length.

        33.     Plaintiff avers that Defendants knowingly misled Plaintiff and had no

intention of providing a mortgage or other security to Plaintiff.

        34.     Plaintiff avers that Defendants knowingly intended to mislead Plaintiff so

as to induce it to terminate its UCC and provide a “Zero Balance Letter”.

        35.     Defendants knowingly and willfully induced Plaintiff through deceit and

misrepresentation to harm its interests and to change its position to benefit Defendants.

        36.     At this point in the litigation, Plaintiff is unsure as to whether or not

attorney Lawrence Minesian was a party to Defendant’s intentional misconduct or

whether he was duped along with Plaintiff.

        37.     But for Defendants intentional and fraudulent representations, Plaintiff

would not have suffered the damages it has suffered.

                                             COUNT II
                              CONSPIRACY TO COMMIT FRAUD
                                Plaintiff vs. all named Defendants

        38.   All averments contained in the preceding paragraphs are to be incorporated

herein as if set forth at full length.




                                               6
       Case 2:19-cv-00676-CDJ Document 1 Filed 02/15/19 Page 7 of 8



        39.   Defendants knowingly acted together and conspired to commit the

aforementioned and described fraudulent acts.

        40.   Defendants knowingly and willfully induced Plaintiff through deceit and

misrepresentation to harm its interests and to change its position to benefit Defendants.

        41.   But for Defendants intentional and fraudulent representations, Plaintiff

would not have suffered the damages it has suffered.

                                      COUNT III
              MAIL and WIRE FRAUD under 18 U.S.C. Sections 1341 and 1343
                          Plaintiff vs. all named Defendants

        42.    All averments contained in the preceding paragraphs are to be incorporated

herein as if set forth at full length.

        43.    Defendants and their agents used the United States mail and interstate wire

(email and telephone) in order to perpetrate their fraudulent act upon Plaintiff.


                                          COUNT III
                                 BREACH OF CONTRACT
                              Plaintiff vs. all named Defendants

        44.     All averments contained in the preceding paragraphs are to be

incorporated herein as if set forth at full length.

        45.     Defendants failed to abide by the written terms and the oral terms of any

and all agreements with Plaintiff by failure to make the agreed upon payments and by the

knowing failure to provide secured interest in real property to Plaintiff.




                                               7
       Case 2:19-cv-00676-CDJ Document 1 Filed 02/15/19 Page 8 of 8



                                            COUNT IV
                                    UNJUST ENRICHMENT
                                Plaintiff vs. all named Defendants

        46. All averments contained in the preceding paragraphs are to be incorporated

herein as if set forth at full length.

        47. Defendants       have    been   unjustly   enriched   through    their   knowing

misrepresentations to Plaintiff and have enriched themselves not only by forestalling

Plaintiff’s prior collection efforts, but by using Plaintiff’s termination of UCCs and

provision of a “Zero Balance Letter” to obtain capital from other sources.

        48. Defendants’ retention of these mis gotten proceeds is unjust


                                    CLAIM FOR RELIEF

        WHEREFORE, Plaintiff demands the following relief against the Defendants:

                    a. Award compensatory damages to Plaintiff;
                    b. Award pre-judgment interest to Plaintiff;
                    c. Award attorneys’ fees and costs to Plaintiff;
                    d. Award punitive damages from the individual Defendants; and
                    e. Grant such further relief as the Court deems just and proper.
Philadelphia, Pennsylvania
February 13, 2019
                                               Respectfully Submitted,




                                               ________________________
                                               Norman M. Valz, Esq. (NMV0456)
                                               Counsel for the Plaintiff
                                               PA I.D. No. 61338
                                               490 Norristown Road – Suite 151
                                               Blue Bell, PA 19422
                                               Tel. 215.756.2424


                                               8
